Credendino v State of New York (2022 NY Slip Op 07053)





Credendino v State of New York


2022 NY Slip Op 07053


Decided on December 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
ROBERT J. MILLER
DEBORAH A. DOWLING
BARRY E. WARHIT, JJ.


2021-03299

[*1]Joseph A. Credendino, appellant, 
vState of New York, et al., respondents. (Claim No. 130157)


Braunfotel & Frendel, LLC, New City, NY (Scott D. Frendel of counsel), for appellant.
Letitia James, Attorney General, New York, NY (Steven C. Wu and Stephen J. Yanni of counsel), for respondents.

DECISION & ORDER
In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Walter Rivera, J.), dated April 16, 2021. The order denied the claimant's motion in limine to preclude the testimony of certain nonparty witnesses at trial.
ORDERED that the appeal is dismissed, with costs.
The claimant appeals from an order of the Court of Claims which denied his motion in limine to preclude the testimony of certain nonparty witnesses at trial. The subject determination is an evidentiary ruling. Such a ruling, even when made "in advance of trial on motion papers constitutes, at best, an advisory opinion which is neither appealable as of right nor by permission" (Cotgreave v Public Adm'r of Imperial County [Cal.], 91 AD2d 600, 601; see Bennett v State Farm Fire & Cas. Co., 189 AD3d 748, 749; Diller v Munzer, 141 AD3d 630, 630-631). Accordingly, the appeal must be dismissed.
BARROS, J.P., MILLER, DOWLING and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court